In an action, inter alia, to recover fees for legal services rendered, the plaintiffs appeal, by permission, from an order of the Supreme Court, Nassau County (Skelos, J), dated July 18, 2003, which, upon adopting the report of a referee, directed the plaintiffs to respond to the discovery demand of the defendants Beatrice Degliuomini, Patrick Degliuomini, and Inter Metal Fabricators, Inc., dated July 12, 2002, and struck the plaintiffs’ notices to admit. By decision and order on motion of this Court dated September 3, 2003, enforcement of the order was stayed pending hearing and determination of the appeal.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings in accordance herewith.
The Supreme Court erred in adopting the report of a referee, who was assigned to hear and report on various disclosure issues, prior to the expiration of the 15-day period during which the parties were permitted to move to confirm or reject the report in whole or in part (see CFLR 4403; Matter of Breland [Motor Veh. Acc. Indem. Corp.], 24 AD2d 881 [1965]). Accordingly, we remit the matter to the Supreme Court, Nassau County, to afford the parties such an opportunity. Ritter, J.P., H. Miller, S. Miller and Crane, JJ., concur.